Citation Nr: 0426861	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation beyond 10 percent 
for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial evaluation beyond 10 percent 
for patellofemoral syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active duty from February 1986 to August 
1987.  The evidence further indicates that she served in the 
reserves, and had active duty for training purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  During the course of this appeal, the veteran 
moved and the RO in Cleveland, Ohio has assumed jurisdiction 
over the matter.  

In June 2001, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to service connection for a low back 
disability will be addressed in this decision.  The remaining 
issues will be the subject of the remand that follows this 
decision.  The appeal on those issues will be remanded to the 
RO via the Appeals Management Center (AMC) in Washington DC.  
VA will notify the veteran if further action is required on 
her part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Spondylolisthesis is a developmental defect.  

3.  The appellant did not suffer a superimposed injury or 
disease upon her spondylolisthesis during service.  


CONCLUSION OF LAW

Spondylolisthesis is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303(c), 4.9 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

In the present case, a substantially complete application was 
received in September 1998 for service connection for a low 
back disability.  Thereafter, in a rating decision dated in 
February 1999, the issue was denied.  Only after that rating 
action was promulgated did the AOJ, in April 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.   

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.   

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")   

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board after 
remand and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case (SSOC)] was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate her claim for service connection.  The Board 
concludes that discussions as contained in the rating 
decisions, in the subsequent statement of the case and 
supplemental statement of the case, in addition to 
correspondence to the appellant, have provided her with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate her claim.  As 
noted above, the RO contacted the veteran in April 2003, and 
notified her of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what she 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, and records of treatment 
following service, as well as reports of examination of the 
veteran with a medical opinion.  The Board is not aware of 
any additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Accordingly, the Board concludes that remanding the claims 
for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding is not prejudicial to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In the April 2003 correspondence, the veteran was informed 
that she should send any additional information within 30 
days.  A recent court decision held that VA must wait one 
year before denying a claim.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Therefore, the Board may 
proceed with adjudication of this claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 2002).  The United States will pay 
to any veteran thus disabled . . . compensation.  Id.  The 
term "veteran" is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 
2002).  "An individual who has served only on active duty for 
training must establish a service-connected disability in 
order to achieve veteran status."  Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995).  

Congenital or developmental defects may not be service 
connected because they are not considered injuries or disease 
under VA law and regulations.  38 C.F.R. §§ 3.303(c), 4.9.  
However, a superimposed injury or disease which occurs 
during, or as a result of, active service may be service-
connectable.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded, and congenital or hereditary 
diseases, for which service connection may be granted if 
initially manifested in or aggravated by service.  Id.  
Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records for her period of 
active duty in the United States Army shows no complaint, 
diagnosis or treatment for a low back disability.  Her June 
1987 separation examination report shows complaint of 
recurrent back pain, and a normal spine on clinical 
evaluation.  The veteran's reserve medical records show that 
during a period of verified active duty for training on 
August 14, 1991, she was participating in a field training 
exercise when she injured her back. Low back strain was the 
diagnosis.  

VA outpatient treatment records show that in May 1994, the 
veteran complained of low back pain after she lifted her six 
year old child and hurt her low back.  The diagnosis was, 
mild low back sprain.  In September 1994, the veteran 
complained of low back pain after lifting one of her 
children.  The diagnosis was, muscle strain/back pain.  

On VA examination in January 1999, the veteran reported that 
she injured her knees and low back when she slipped on 
gravel.  She reported currently having pain and weakness in 
her low back.  Lumbar flexion was to 110 degrees with pain.  
There was tenderness of the low back with no spasms.  X-rays 
of the spine were normal. The diagnosis was, chronic lumbar 
strain.  

Private medical records dated from 1990 to 2000 show that the 
veteran was treated for complaints of back pain in 1991 with 
a history of a low back injury during service.  

At her personal hearing in February 2000, the veteran 
reported that she had experienced back pain in service during 
active duty for training, and that treatment for flare-ups 
has continued since that time.  A complete transcript is of 
record.  

The veteran was examined by VA in November 2002.  The claims 
file was reviewed by the examiner.  The veteran reported that 
she was being seen by a chiropractor and the she began having 
back pain when she injured her knees in 1991.  She stated 
that she currently would experience back pain if she is on 
her feet for longer than 15 or 20 minutes, and that cleaning 
her house aggravates her back.  Examination showed no lumbar 
muscle spasm and no lumbar tenderness.  Motion was to 100 
degrees of flexion and to 30 degrees of extension.  There 
were no complaints of pain.  X-rays showed minimal grade I 
spondylolisthesis of the L5-S1 with prominent facet 
hypertrophic changes at L5-S1.  The diagnosis was, lumbar 
strain, with X-ray evidence of grade I spondylolisthesis and 
degenerative arthritis.  The examiner opined that as to the 
spondylolisthesis the X-ray finding was developmental.  It 
was stated that more likely than not, this was present prior 
to the veteran's entry into service and was not aggravated by 
the veteran's incident in service causing a low back strain.  
The examiner noted that considering the nature of the 1991 
injury, it is more likely than not that this produced a 
transient lumbar strain.  The examiner continued that in the 
years following the incident, and in the year 2002 and since, 
it is more likely than not that the veteran's symptoms are 
related to the preexisting spondylolisthesis, and that as 
previously stated, he believed that the military activities 
neither caused nor exacerbated the spondylolisthesis.  In an 
addendum dated in December 2002, the examiner stated that the 
degenerative changes were secondary to the spondylolisthesis.  

Private medical records dated in 2001 to 2003 show complaints 
of back pain.  An MI dated in May 2003 shows anomalous 
development of the lumbar spine with four functioning 
elements with degenerative disc disease of the L4.  

A review of the veteran's file was conducted in December 
2003.  In statement signed in January 2004, the November 2002 
VA examiner reported that after reviewing private medical 
records dated in 2001 to 2003, his November 2002 opinion did 
not change. 

The Board finds that after a review of the record, the 
preponderance of the evidence is against a claim for service 
connection for a low back disability.  

The veteran did not have any treatment for low back 
complaints during her active duty from February 1986 to 
August 1987.  However, the veteran does not contend that her 
service during that period is related to her current back 
complaints.  Rather, she argues that during active duty for 
training she complained of back pain and that her current 
complaints are related to that injury.  The medical evidence 
shows that the veteran did have an injury to her low back 
during active duty for training in 1991.  While she 
complained of back pain in 1991 during treatment with a 
private examiner, no diagnosis was made.  The first diagnosis 
of a low back problem occurs in 1994 when low back sprain was 
diagnosed VA outpatient treatment.  Thereafter the record 
shows complaints of low back pain.  The veteran was diagnosed 
with spondylolisthesis confirmed by X-rays in November 2002.  
The examiner stated that the spondylolisthesis was 
developmental.  As noted above, there is no entitlement under 
the law for a developmental defect, as it is not a disease or 
injury within the meaning of the applicable legislation for 
compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  

Nor does the appellant warrant service connection for a 
superimposed disease or injury because there is no evidence 
that the appellant sustained a superimposed disease or injury 
during service.  Although in her service medical records it 
was noted that she was treated for lower back strain during 
active duty for training, this cannot be considered a 
superimposed injury which aggravated her developmental 
spondylolisthesis.  To show aggravation of a preexisting 
condition, the evidence must indicate that there was an 
increase in severity of the disability during service. 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups during 
service of a preexisting condition are not sufficient to be 
considered aggravation in service unless the underlying 
disorder, as contrasted to the symptoms of such disorder, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  The service medical records merely show that the 
appellant was treated one time for lower back strain, and 
thus there is no evidence that the spondylolisthesis was 
worsened by service.  Further, a VA medical examiner stated 
that this was present prior to service and was not aggravated 
during service.  This opinion was rendered after a complete 
examination of the veteran and her medical records, and was 
supported with rationale, and stands unrefuted in the record.  

Thus the Board finds that the evidence during service shows 
only a temporary flare-up which is insufficient to be 
considered aggravation under the law, and the medical record 
does not indicate that the appellant sustained any 
superimposed injury on her spondylolisthesis while in 
service.  

Although the appellant stated that her back was aggravated in 
service, she does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medial 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability.  


ORDER

Service connection for a low back disability is denied.  




REMAND

The veteran seeks increased initial evaluation for her 
service-connected left and right knee disabilities.   The 
record shows that the veteran was last examined for 
disability evaluation in November 2002.  At that time the 
examiner noted range of motion of the knees as follows:

The range of motion of the knees as measured with a 
goniometer reveals full extension to 0 degrees on 
the right knee, 120 degrees of flexion on the left 
knee and 135 degrees of flexion.  

This documentation of range of motion of the knees is 
unclear.  Thus the Board finds that another examination is 
necessary.  In addition, the Board notes that in July 2003, 
the veteran underwent right knee surgery.  She has not been 
evaluated by VA subsequent to this procedure.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development.  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate her right and left knee 
disabilities.  The veteran must be 
informed of the potential consequences of 
her failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file and a copy of this remand 
must be made available to the examiner, 
and the examiner must note in the 
examination report that this has been 
accomplished.   All indicated tests and 
studies should be performed.  Range of 
motion of each knee must be given in 
degrees.  The examiner should describe 
all manifestations of the veteran's left 
knee and right knee disabilities, to 
include whether there are any findings of 
subluxation, instability, locking or 
swelling.  Any instability in the knees 
should be described as mild, moderate or 
severe.  If there is limitation of 
motion, the ranges of motion should be 
given in degrees.  In addition the 
examiner should note whether the left 
knee or right knee exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner must express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left knee or right knee is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of additional range 
of motion loss. due to pain on use or 
during flare-ups.  All conclusions and 
opinions must be supported by complete 
rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the development requested above 
has been completed, and any other 
necessary development undertaken, the 
case should be readjudicated by the RO.  
Such readjudication should be undertaken 
in accordance with the guidance expressed 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, then the RO should issue a 
supplemental statement of the case (SSOC) 
and provide the veteran and her 
representative an appropriate opportunity 
to respond.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



